Exhibit 10.36

UNITED TECHNOLOGIES CORPORATION

LTIP PERFORMANCE SHARE UNIT DEFERRAL PLAN

ARTICLE I—PREAMBLE

The United Technologies Corporation LTIP Performance Share Unit Deferral Plan
(the “Plan”) was adopted pursuant to Section 13(f) of the United Technologies
Corporation 2005 Long Term Incentive Plan (the “LTIP”) approved by the
shareholders in April 2005. The purpose of this Plan is to provide eligible
Participants with the opportunity to defer receipt of shares of Common Stock in
respect of Performance Share Units (“PSUs”) awarded under the LTIP. In addition
to the terms and conditions set forth below, the Plan is subject to the
provisions of the LTIP, which are incorporated herein by this reference.

This Plan incorporates the requirements of Section 409A of the Internal Revenue
Code. From January 1, 2007 through December 31, 2008, the Plan has been operated
in good faith compliance with Section 409A in accordance with guidance provided
by the Internal Revenue Service.

ARTICLE II—DEFINITIONS

Except as defined in this Article II, terms used in this Plan have the
definitions of the terms as set forth in Section 2 of the LTIP:

a) Beneficiary means the person, persons or entity designated on an electronic
or written form by the Participant to receive the value of his or her Plan
Account in the event of the Participant’s death. If the Participant fails to
designate a Beneficiary, or the Beneficiary (and any contingent Beneficiary)
does not survive the Participant, the value of the Participant’s Plan Account
will be paid to the estate of the Participant.

 

1



--------------------------------------------------------------------------------

b) Code means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto. References to any section of the Internal Revenue
Code shall include any final regulations or other published guidance
interpreting that section.

c) Committee means the Committee on Compensation and Executive Development of
the Corporation’s Board of Directors, except to the extent that said Committee
has delegated authority to administer this Plan to the Corporation’s Deferred
Compensation Committee.

d) Corporation means United Technologies Corporation.

e) Deferral Period means the period designated (or deemed to be designated) by
the Participant in accordance with this Plan that ends on the Participant’s
Retirement Date or on a Specific Deferral Date.

f) Deferred Share Units means PSUs which have been deferred pursuant to the
terms of this Plan, and dividend equivalents that are credited and invested
pursuant to Section 7.1.

g) Default Deferral Period means the minimum Deferral Period of five (5) years
following the date on which the Performance Cycle Account is established.

h) Default Distribution means payment in a lump sum distribution.

i) Disability means permanent and total disability as determined under the
Corporation’s long-term disability plan applicable to the Participant, or if
there is no such plan applicable to the Participant, “Disability” means a
determination of total disability by the Social Security Administration;
provided that, in either case, the Participant’s condition also qualifies as a
“disability” for purposes of Section 409A(a)(2)(C) of the Code.

 

2



--------------------------------------------------------------------------------

j) Distribution Date means the date on which distributions commence following
the Valuation Date.

k) Election Form means the enrollment form provided to Participants
electronically or in paper form for the purpose of deferring PSUs under the
Plan. Each Participant’s Election Form must specify the percentage of the Award
to be deferred with respect to the applicable Performance Cycle, the form of
distribution elected, and the distribution start date (see also Default Deferral
Period and Default Distribution). There will be a separate Election Form for
each Performance Cycle.

l) Participant means an executive of a UTC Company who is paid from a U.S.
payroll, files a U.S. income tax return, has been awarded PSUs and elects to
defer a portion of such PSUs pursuant to the terms of this Plan.

m) Performance Cycle means the three-year performance measurement period during
which the pre-established performance targets are measured for each PSU Award.

n) Performance Cycle Account means the account established for each Participant
for each Performance Cycle for which PSUs have been deferred under the Plan. The
Performance Cycle Account shall be established on the date when the PSUs vest.

o) Plan means the United Technologies Corporation LTIP Performance Share Unit
Deferral Plan, as amended from time to time hereafter.

 

3



--------------------------------------------------------------------------------

p) Plan Account means the aggregate value of all Performance Cycle Accounts.

q) Retirement means Separation From Service on or after age 50 and attainment of
age 65; Separation From Service on or after age 50 and attainment of at least
age 55 and a minimum of 10 or more years of “continuous service” (as defined in
the UTC Employee Retirement Plan as in effect on January 1, 2008); or a “Rule of
65” Termination.

r) Retirement Date means the date of a Participant’s Retirement.

s) “Rule of 65” Termination means Separation From Service on or after age 50 and
before age 55, with a combination of age and years of “continuous service” (as
defined in the UTC Employee Retirement Plan as in effect on January 1, 2008)
equal to at least 65.

t) Separation from Service means a Participant’s Termination of Employment with
all UTC Companies, other than by reason of death or Disability that qualifies as
a “separation from service” for purposes of Section 409A of the Code. A
Separation from Service will be deemed to occur where the Participant and the
UTC Company that employs the Participant reasonably anticipate that the bona
fide level of services the Participant will perform (whether as an employee or
as an independent contractor) for UTC Companies will be permanently reduced to a
level that is less than thirty-seven and a half percent (37.5%) of the average
level of bona fide services the Participant performed during the immediately
preceding 36 months (or the entire period the Participant has provided services
if the Participant has been providing services to UTC Companies for less than 36
months.) A Participant shall not be considered to have had a Separation from
Service as a result of a transfer from one UTC Company to another UTC Company.

 

4



--------------------------------------------------------------------------------

u) Specific Deferral Date means a specified date, not less than five (5) years
following the date on which the Performance Cycle Account is established.

v) Specified Employee means each of the 50 highest-paid executives of the
Corporation and its Subsidiaries, effective annually as of March 31st, based on
annual salary and incentive compensation paid in the prior year. The term
includes both U.S. and non-U.S. employees.

w) Share means a share of UTC Common Stock.

x) UTC Common Stock means the common stock of United Technologies Corporation.

y) UTC Company means United Technologies Corporation or any entity controlled by
or under common control with United Technologies Corporation within the meaning
of Section 414(b) or (c) of the Code (but substituting “at least 20 percent” for
“at least 80 percent” as the control threshold used in applying Sections 414(b)
and (c)).

z) Valuation Date means the date on which Deferred Share Units included in a
Participant’s Performance Cycle Account are valued prior to distribution. If the
distribution is made because of the Participant’s Separation from Service prior
to attaining age 50, the Valuation Date for the lump sum distribution will be
the date of Separation from Service. If the distribution is made because of the
Participant’s Retirement, or attainment of Separation from Service after
attaining age 50, and the distribution is a lump sum, the Valuation Date will be
the date of Separation from Service. If the distribution is made because of the
Participant’s Retirement, or attainment of Separation from Service after
attaining age 50, and the distribution is installments, the Valuation Date will
be the July 31 st following the Separation from Service Date and each subsequent
July 31st thereafter for the remaining installments. If the distribution is made
because the Deferral

 

5



--------------------------------------------------------------------------------

Period has ended on a Specific Deferral Date, the Valuation Date for the lump
sum or initial installment distribution will be the July 31st following the
Specific Deferral Date and each subsequent July 31st thereafter. If the
distribution is made as a result of the death of the Participant, the Valuation
Date will be the date of death. In the event that the New York Stock Exchange is
closed on any of the foregoing days, the Valuation Date will be the next
business day.

ARTICLE III—ELIGIBILITY AND PARTICIPATION

Section 3.1—Eligibility

Each employee of a UTC Company who is classified as an eligible Participant at
the time of the deferral election will be eligible to participate in the Plan in
respect of that Performance Cycle in accordance with the terms of the Plan.

Section 3.2—Participation

Each eligible Participant may elect to participate in the Plan with respect to
any Performance Cycle for which he/she receives an award of PSUs, and for which
the opportunity to defer PSUs is offered, by timely filing an Election Form,
properly completed in accordance with Section 4.1. Participation in the Plan is
entirely voluntary.

 

6



--------------------------------------------------------------------------------

ARTICLE IV—PARTICIPANT ELECTIONS AND DESIGNATIONS

Section 4.1—Election

An eligible Participant who has been awarded PSUs may, on or before the election
deadline established by the Committee, make an electronic or written election on
the Election Form provided by the Committee to defer the Participant’s vested
PSUs.

Section 4.2—Election Amount

An eligible Participant must designate in the Election Form the percentage of
vested PSUs (rounded down to the nearest whole share) that will be deferred
under the Plan for the Performance Cycle. The minimum percentage of vested PSUs
that a Participant may defer under the Plan for any Performance Cycle is 10% and
the maximum is 100%.

Section 4.3—Election Date

An electronic or written Election Form must be completed and submitted to the
Committee no later than the election deadline for that Performance Cycle. If the
PSUs qualify as “performance-based compensation” for purposes of Section 409A of
the Code when they are awarded, the election deadline shall be no later than
December 31st of the second year of the Performance Cycle, provided that the
compensation provided under the PSUs has not become reasonably ascertainable by
the election deadline, and provided further that the Participant has performed
services continuously from the beginning of the Performance Cycle (or, if later,
the date when the performance criteria were established if the award is made
after the beginning of the Performance Cycle) until the election deadline. The
Committee may specify an election

 

7



--------------------------------------------------------------------------------

deadline for any Performance Cycle that is earlier than the latest permissible
deadline described in this paragraph, or may specify before the election
deadline that particular PSUs are not eligible for deferral. Except as provided
below in Section 4.6 (Change in Election) and Section 7.2 (Unforeseeable
Emergency), the choices reflected in the Participant’s Election Form shall
become irrevocable on the election deadline (subject, however, to the provisions
of the Plan that provide for non-elective payments in the event of death, change
in control, small account balances, and other special circumstances). If an
eligible executive fails to submit a properly completed Election Form by the
election deadline, the executive will be ineligible to participate in the Plan
for the applicable Performance Cycle.

Section 4.4—Deferral Period

Each Participant shall specify in the Election Form the Deferral Period for
amounts to be deferred. Failure to specify a deferral period shall result in a
deferral for the Default Deferral Period. A Participant may elect a Deferral
Period that ends either (1) on a Specific Deferral Date that is at least five
(5) years following the date on which the Performance Cycle Account is
established (but not later than the Participant’s 72nd birthday), or (2) on the
Participant’s Retirement Date. If the Participant’s 72nd birthday falls less
than five (5) years after the date on which the Performance Cycle Account is
established, the Participant’s Deferral Period will end on the Participant’s
Retirement Date.

Section 4.5—Distribution Election

At the time the Participant first elects to defer his or her vested PSUs under
Section 4.1, the Participant must further make an election to have the
Performance Cycle Account distributed

 

8



--------------------------------------------------------------------------------

in a lump sum or in two to fifteen annual installments. If no distribution
election is made, the Participant’s Performance Cycle Account will be
distributed in a lump sum. If a Participant elects to receive the Performance
Cycle Account in installments, the amount of each installment shall be
determined by dividing the total Performance Cycle Account Balance on each
Valuation Date by the number of installments remaining, rounded down to the
nearest whole share.

Section 4.6—Change in Election

A Participant who has made an election to defer PSUs under the Plan may make a
one time irrevocable election to extend the Deferral Period and/or change the
form of distribution for a Performance Cycle Account. With respect to each
Performance Cycle Account, the extended Deferral Period shall not be less than
five (5) years following the date on which distribution would otherwise have
occurred. A deferral extension election and/or change to the form of
distribution must meet all of the following requirements:

 

  i. The new election must be made at least twelve months prior to the date on
which payments will commence under the current election (and the new election
shall be ineffective if the payment commencement date under the current election
occurs within twelve months after the date of the new election);

 

  ii. The new election will not take effect until at least twelve months after
the date when the new election is submitted in a manner acceptable to the
Committee;

 

9



--------------------------------------------------------------------------------

  iii. The new payment commencement date must be at least five years later than
the date on which payments would commence under the current election; and

 

  iv. In no case, may a Participant extend the Deferral Period beyond the
Participant’s 72nd birthday. If the Participant’s 72nd birthday falls less than
five (5) years after the date on which payments would commence under the current
election, the Participant is not eligible to extend his or her Deferral Period
or to change the form of distribution.

Section 4.7—Designation of Beneficiary

Each Participant shall designate a Beneficiary for his or her Plan Account on an
electronic or written form provided by the Committee. A Participant may change
such designation on an electronic or written form acceptable to the Committee
and received by the Committee at any time before the Participant’s death. In the
event that no Beneficiary designation is filed with the Committee, or if the
Beneficiary (and any contingent Beneficiary) does not survive the Participant,
all amounts deferred hereunder will be paid to the estate of the Participant. If
a Participant designates the Participant’s spouse as the Participant’s
Beneficiary, that designation shall not be revoked or otherwise altered or
affected by any: (a) change in the marital status of the Participant;
(b) agreement between the Participant and such spouse; or (c) judicial decree
(such as a divorce decree) affecting any rights that the Participant and such
spouse might have as a result of their marriage, separation, or divorce; it
being the intent of the Plan that any change in the designation of a Beneficiary
hereunder may be made by the Participant only in accordance with the procedures
set forth in this Section 4.7. In the event of the death of a Participant,
distributions shall be made in accordance with Section 5.5.

 

10



--------------------------------------------------------------------------------

ARTICLE V—VALUATION & DISTRIBUTION OF ACCOUNTS

Section 5.1—Valuation of Performance Cycle Accounts

Deferred Share Units included in a Participant’s Performance Cycle Account are
valued prior to distribution on the applicable Valuation Date as defined in this
Plan. Except in the case of distributions made after Deferred Share Units have
been converted to cash as a result of a Committee action upon a Change of
Control, one share of UTC Common Stock will be distributed for each Deferred
Share Unit. If the distribution includes a fractional Unit, the number of Units
will be rounded down to the next whole Unit for purposes of calculating the
number of shares of Stock to be exchanged in the distribution, and the value of
the fractional Unit will be paid in cash. See Section 7.3 of this Plan regarding
satisfaction of Participant’s withholding tax obligation. The Deferred Share
Unit shall be valued based on the closing price of UTC Common Stock as reported
on the composite tape of the New York Stock Exchange on the Valuation Date, or
if the Stock is not traded on that day, on the next trading day.

Section 5.2—Timing of Plan Distributions

Except as provided in Section 4.6 (concerning the five-year delay following a
Change in Election), Section 5.3 (concerning Separation from Service before
Attaining Age Fifty), and Section 5.4 (concerning distributions to Specified
Employees), the value of a Participant’s

 

11



--------------------------------------------------------------------------------

Performance Cycle Account will be distributed (or begin to be distributed)
according to the distribution election on file to the Participant as of the
first business day following the Valuation Date associated with (1) the
Participant’s Retirement (if the Participant’s Deferral Period ends on the
Retirement Date) or (2) the Specific Deferral Period (if the Participant’s
Deferral Period ends on a Specific Deferral Date).

Section 5.3—Separation from Service before Attaining Age 50.

If a Participant’s Separation From Service occurs before the Participant attains
age fifty (50), the full value of Participant’s entire Plan Account will be
distributed in a lump sum on the first business day following a Participant’s
Separation From Service (or, if the Participant is a Specified Employee at the
time of his or her Separation from Service, on the date provided in Section 5.4,
below) regardless of the distribution election on file.

Section 5.4—Separation from Service of Specified Employees

If the Participant is a Specified Employee on the date of the Participant’s
Separation from Service, any distribution of the Participant’s Plan Account that
is made on account of the Participant’s Retirement or other Separation from
Service will not be made or commence earlier than the first day of the seventh
month following the date of Retirement or Separation from Service. The Plan
Account shall be valued as if the Valuation Date were the last business day of
the month preceding the distribution date.

 

12



--------------------------------------------------------------------------------

Section 5.5—Death

In the event of the death of a Participant, the full value of the Participant’s
Plan Account will be distributed to the designated Beneficiary in a lump sum on
the first business day of the month following the Participant’s death.

Section 5.6—Disability

In the event of the Disability of a Participant, the Participant’s Performance
Cycle Accounts that are designated to be deferred to a Specific Deferral Date
will be maintained and distributed in accordance with the Participant’s
elections on file. The Participant’s Performance Cycle Accounts that are
designated to be deferred to the Participant’s Retirement Date will be
distributed as if the Participant had retired on the date of the Participant’s
Disability, but without applying the six-month delay in Section 5.4, above.

Section 5.7—Distribution upon a Change in Control

In the event of a Change in Control or restructuring of the Corporation, the
Participant’s entire Plan Account will be converted to cash and distributed in a
lump sum on the first business day following the Change in Control event. The
cash amount per Unit will equal the closing price of UTC Common Stock on the New
York Stock Exchange on the date the Change in Control occurs or, if the Stock is
not traded on that day, on the trading day immediately preceding the Change in
Control. For purposes of the Plan, a “Change in Control” means (i) the
acquisition by one person, or more than one person acting as a group, of stock
possessing 30 percent or more of the total voting power of the stock of the
United Technologies Corporation during the 12-month period ending on the date of
the most recent acquisition; (ii) the

 

13



--------------------------------------------------------------------------------

replacement of a majority of members of United Technologies Corporation’s board
of directors during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of United Technologies
Corporation’s board of directors as constituted immediately prior to the date of
such appointment or election; (iii) the acquisition by one person, or more than
one person acting as a group, of more than 50% of the total fair market value or
total voting power of the stock of United Technologies Corporation; (iv) a
change in the ownership of a substantial portion of the Corporation’s assets
such that one person, or more than one person acting as a group, acquires assets
of the Corporation with a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the
Corporation determined immediately prior to such acquisition; (v) a dissolution
or liquidation of the Corporation.

Section 5.8—Accelerated Distribution in the Case of an Unforeseeable Emergency

(a) Unforeseeable Emergency. The Committee may, upon a Participant’s written
application, agree to an accelerated distribution of some or all of the value of
Participant’s Plan Accounts upon the showing of an unforeseeable emergency. An
“unforeseeable emergency” is a severe financial hardship to the Participant
resulting from (1) an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in IRC Section 152, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)); (2) loss of the Participant’s property due to casualty; or (3) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Whether a Participant is faced
with an unforeseeable emergency permitting a distribution is to be determined
based on the relevant facts and circumstances of each case. Acceleration will
not be

 

14



--------------------------------------------------------------------------------

granted if the emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not cause severe
financial hardship), or by cessation of deferrals under the Plan.

(b) Amount of Distribution Permitted upon an Unforeseeable Emergency.
Distributions on account of an unforeseeable emergency, as defined in
Section 5.8(a), shall be limited to the amount reasonably necessary to satisfy
the emergency need. Such amount may include amounts necessary to pay any
Federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution.

(c) The Committee will determine from which Performance Cycle Accounts hardship
distributions will be made. Any Participant who is an officer or director of the
Corporation within the meaning of Section 16 of the Securities Exchange Act of
1934 is not eligible for distributions on account of unforeseeable emergency.

Section 5.9—Administrative Adjustments in Payment

A payment under this Section 5.9 is treated as being made on the date when it is
due under the Plan if the payment is made on the due date specified by the Plan,
or on a later date that is either (a) in the same calendar year (for a payment
whose specified due date is on or before September 30), or (b) by the 15th day
of the third calendar month following the date specified by the Plan (for a
payment whose specified due date is on or after October 1). A payment also is
treated as being made on the date when it is due under the Plan if the payment
is made not more than 30 days before the due date specified by the Plan. In no
event will a

 

15



--------------------------------------------------------------------------------

payment to a Specified Employee be made or commence earlier than the first day
of the seventh month following the date of Separation from Service. A
Participant may not, directly or indirectly, designate the taxable year of a
payment made in reliance on the administrative rules in this Section 5.9.

Section 5.10—Minimum Balance Payout Provision

If a Participant’s Plan Account balance under this Plan (and under all other
nonqualified deferred compensation plans of the Corporation that are required to
be aggregated with this Plan under Section 409A of the Code), determined at the
time of the Participant’s Separation From Service, is less than the amount set
as the limit on elective deferrals under Section 402(g)(1)(B) of the Code in
effect for the year in which the Participant’s Separation From Service occurs,
the Committee retains discretion to distribute the Participant’s entire Plan
Account (and the Participant’s entire interest in any other nonqualified
deferred compensation plan that is required to be aggregated with this Plan) in
a lump sum on the first business day following the Participant’s Separation From
Service, even if the Participant has elected to receive a different form of
distribution.

ARTICLE VI—AMENDMENT AND TERMINATION OF PLAN

Section 6.1—Amendment

The Corporation may, at any time, amend the Plan in whole or in part, provided
that no amendment may decrease the value of any Plan Accounts as of the date of
such amendment. In

 

16



--------------------------------------------------------------------------------

the event of any change in law or regulation relating to the Plan and the tax
treatment of Plan Accounts, the Plan shall, without further action by the
Committee, be deemed to be amended to comply with any such change in law or
regulation effective the first date necessary to prevent the taxation,
constructive receipt or deemed distribution of Plan Accounts prior to the date
Plan Accounts would be distributed under the provisions of Article V.

Section 6.2—Plan Suspension and Termination

(a) The Corporation’s Pension Administration Committee, may, at any time,
suspend or terminate the Plan with respect to new or existing Election Forms if,
in its sole judgment, the continuance of the Plan, the tax, accounting, or other
effects thereof, or potential payments thereunder would not be in the best
interest of the Corporation or for any other reason.

(b) In the event of suspension of the Plan, no additional deferrals shall be
made under the Plan, but all previous deferrals shall accumulate and be
distributed in accordance with the otherwise applicable provisions of the Plan
and the applicable elections on file.

(c) Upon the termination of the Plan with respect to all Participants, and the
termination of all arrangements sponsored by the Corporation that would be
aggregated with the Plan under Section 409A, , the Corporation shall have the
right, in its sole discretion, and notwithstanding any elections made by the
Participant, to pay the Participant’s Plan Account in a lump sum, to the extent
permitted under Section 409A of the Code. All payments that may be made pursuant
to this Section 6.2 shall be made no earlier than the thirteenth month and no
later than the twenty-fourth month after the termination of the Plan. The
Corporation may not accelerate payments pursuant to this Section 6.2 if the
termination of the Plan is proximate to a downturn in

 

17



--------------------------------------------------------------------------------

the Corporation’s financial health within the meaning of Treas. Reg. section
1.409A-3(j)(4)(ix)(C)(1). If the Corporation exercises its discretion to
accelerate payments under this Section 6.2, it shall not adopt any new
arrangement that would have been aggregated with the Plan under Section 409A of
the Code within three years following the date of the Plan’s termination.

Section 6.3—No Consent Required

The consent of any Participant, Beneficiary, or other person shall not be
required with respect to any amendment, suspension, or termination of the Plan.

ARTICLE VII—MISCELLANEOUS PROVISIONS

Section 7.1—Reinvestment of Dividend Equivalents

Deferred Share Units shall be credited with dividend equivalents at the same
time and in the same amount that cash dividends would be paid with respect to an
equal number of shares of UTC Common Stock. At the time the election under
Section 4.1 is made, the Participant agrees to have dividend equivalents
deferred and invested in additional Deferred Share Units based upon the number
of whole and fractional Units which the dollar dividend amount would purchase,
using the closing price of UTC Common Stock on the New York Stock Exchange on
each dividend payment date. Dividend equivalents that are deferred and invested
pursuant to this Section 7.1 shall be credited to the same Performance Cycle
Account as the Deferred Share Units for which the dividend equivalents are paid,
and shall be distributed at the time and in the form applicable to that
Performance Cycle Account.

 

18



--------------------------------------------------------------------------------

Section 7.2—Required Taxes

No later than the date Deferred Share Units are no longer subject to a
substantial risk of forfeiture (as defined in the Internal Revenue Code, as time
to time amended) or first become includible in gross income, Participant must
pay to the Corporation, or make arrangements satisfactory to the Corporation
regarding the payment of, any federal, state, local or foreign taxes of any kind
required to be withheld with respect to such amount. Unless otherwise determined
by the Corporation, withholding obligations may be settled with UTC Common Stock
(including UTC Common Stock that is distributed under the terms of the Plan) or
with Deferred Share Units that are deducted from the Participant’s Plan Account
under the Plan; provided, however, that not more than the legally required
minimum withholding may be settled with Deferred Share Units or UTC Common
Stock. The obligations of the Corporation under the Plan shall be conditional on
such payment or arrangement, and the Corporation shall, to the extent permitted
by law, have the right to make any appropriate arrangements to deduct any such
taxes from all deferrals and distribution under the Plan that the Corporation
reasonably determines to be required by law to be withheld from such deferrals
and distributions.

Section 7.3—Adjustment of Deferred Share Units

In the event of any change in the outstanding shares of Common Stock, by reason
of a stock dividend or split, recapitalization, merger, consolidation,
combination, exchange of shares, or other similar corporate change, the number
of Deferred Share Units may be adjusted appropriately by the Committee, whose
determination shall be conclusive.

 

19



--------------------------------------------------------------------------------

Section 7.4—Section 409A Compliance

To the extent that rights or payments under this Plan are subject to
Section 409A of the Internal Revenue Code, the Plan shall be construed and
administered in compliance with the conditions of Section 409A and regulations
and other guidance issued pursuant to Section 409A for deferral of income
taxation until the time the compensation is paid. Any distribution election that
would not comply with Section 409A of the Code shall not be effective for
purposes of this Plan. To the extent that a provision of this Plan does not
comply with Section 409A of the Code, such provision shall be void and without
effect. The Corporation does not warrant that the Plan will comply with
Section 409A of the Code with respect to any Participant or with respect to any
payment. In no event shall any UTC Company; any director, officer, or employee
of a UTC Company (other than the Participant); or any member of the Committee be
liable for any additional tax, interest, or penalty incurred by a Participant or
Beneficiary as a result of the Plan’s failure to satisfy the requirements of
Section 409A of the Code, or as a result of the Plan’s failure to satisfy any
other requirements of applicable tax laws.

ARTICLE VIII—GENERAL PROVISIONS

Section 8.1—Unsecured General Creditor

The Corporation’s obligations under the Plan constitute an unfunded and
unsecured promise to distribute shares in the future. Participants’ and
Beneficiaries’ rights under the Plan

 

20



--------------------------------------------------------------------------------

are solely those of a general unsecured creditor of the Corporation. No assets
will be placed in trust, set aside or otherwise segregated to fund or offset
liabilities in respect of the Plan or Participants’ Plan Accounts.

Section 8.2—Nonassignability

No Participant or Beneficiary or any other person shall have right to sell,
assign, transfer, pledge, or otherwise encumber any interest in the Plan. All
Plan Accounts and the rights to all distributions are unassignable and
non-transferable. Plan Accounts or distributions hereunder, prior to actual
distribution, will not be subject to attachment or seizure for the payment of
any debts, judgments or other obligations. Plan Accounts or other Plan benefit
will not be transferred by operation of law in the event of a Participant’s or
any Beneficiary’s bankruptcy or insolvency.

Section 8.3—No Contract of Employment

Participation in the Plan shall not be construed to constitute a direct or
indirect contract of employment between any UTC Company and the Participant.
Participants and Beneficiaries will have no rights against any UTC Company
resulting from participation in the Plan other than as specifically provided
herein. Nothing in the Plan shall be deemed to give a Participant the right to
be retained in the service of any UTC Company for any length of time or to
interfere with the right of any UTC Company to terminate a Participant’s
employment prior to the end of any Deferral Period.

Section 8.4—Governing Law

The provisions of the Plan will be construed and interpreted according to the
laws of the State of Connecticut, to the extent not preempted by federal law.

 

21



--------------------------------------------------------------------------------

Section 8.5—Validity

If any provision of the Plan is held to be illegal or invalid for any reason,
the remaining provisions of the Plan will be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

Section 8.6—Notice

Any notice or filing required or permitted to be given to the Committee under
the Plan shall be sufficient if sent by first-class mail, to the United
Technologies Corporation Deferred Compensation Committee, 1 Financial Plaza,
Hartford, Connecticut 06101, Attn: Director, Compensation, MS-504. Any notice or
filing required or permitted to be given to any Participant or Beneficiary under
the Plan shall be sufficient if provided either electronically, hand-delivered,
or mailed to the address (or email address, as the case may be) of the
Participant or Beneficiary then listed on the records of the Corporation. Any
such notice will be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or email system.

Section 8.7—Successors

The provisions of the Plan shall bind and inure to the benefit of the
Corporation and its successors and assigns. The term successors as used herein
shall include any corporate or other business entity, which by merger,
consolidation, purchase or otherwise acquires all or substantially all of the
business and assets of the Corporation, and successors of any such corporation
or other business entity.

 

22



--------------------------------------------------------------------------------

Section 8.8—Incompetence

If the Committee determines, upon evidence satisfactory to the Committee, that
any Participant or Beneficiary to whom a benefit is payable under the Plan is
unable to care for their affairs because of illness or accident, any payment due
(unless prior claim therefore shall have been made by a duly authorized guardian
or other legal representative) may be paid, upon appropriate indemnification of
the Committee and the Corporation, to the spouse of the Participant or other
person deemed by the Committee to have incurred expenses for the benefit of and
on behalf of such Participant or Beneficiary. Any such payment from a
Participant’s Plan Accounts shall be a complete discharge of any liability under
the Plan with respect to the amount so paid.

ARTICLE IX—ADMINISTRATION AND CLAIMS

Section 9.1—Plan Administration

The Committee shall be solely responsible for the administration and operation
of the Plan. The Committee shall have full and exclusive authority and
discretion to interpret the provisions of the Plan and to establish such
administrative procedures as it deems necessary and appropriate to carry out the
purposes of the Plan.

Any person claiming a benefit, requesting an interpretation or ruling under the
Plan, or requesting information under the Plan shall present the request in
writing to the Committee at United Technologies Corporation, 1 Financial Plaza,
Hartford, Connecticut 06101, Attn: Deferred Compensation Committee. The
Committee shall respond in writing as soon as practicable.

 

23



--------------------------------------------------------------------------------

Section 9.2—Claim Procedures

A Participant or Beneficiary who believes that he or she has been denied a
benefit to which he or she is entitled under the Plan (referred to in this
Section 9.2 as a “Claimant”) may file a written request with the Committee
setting forth the claim. The Committee shall consider and resolve the claim as
set forth below.

(a) Upon receipt of a claim, the Committee shall advise the Claimant that a
response will be forthcoming within 90 days. The Committee may, however, extend
the response period for up to an additional 90 days for reasonable cause, and
shall notify the Claimant of the reason for the extension and the expected
response date. The Committee shall respond to the claim within the specified
period.

(b) If the claim is denied in whole or part, the Committee shall provide the
Claimant with a written decision, using language calculated to be understood by
the Claimant, setting forth (1) the specific reason or reasons for such denial;
(2) the specific reference to relevant provisions of this Plan on which such
denial is based; (3) a description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation why
such material or such information is necessary; (4) appropriate information as
to the steps to be taken if the Claimant wishes to submit the claim for review;
(5) the time limits for requesting a review of the claim; and (6) the Claimant’s
right to bring an action for benefits under Section 502(a) of ERISA.

 

24



--------------------------------------------------------------------------------

(c) Within 60 days after the Claimant’s receipt of the written decision denying
the claim in whole or in part, the Claimant may request in writing that the
Committee review the determination. The Claimant or his or her duly authorized
representative may, but need not, review the relevant documents and submit
issues and comment in writing for consideration by the Committee. If the
Claimant does not request a review of the initial determination within such
60-day period, the Claimant shall be barred from challenging the determination.

(d) Within 60 days after the Committee receives a request for review, it will
review the initial determination. If special circumstances require that the
60-day time period be extended, the Committee will so notify the Claimant and
will render the decision as soon as possible, but no later than 120 days after
receipt of the request for review.

(e) All decisions on review shall be final and binding with respect to all
concerned parties. The decision on review shall set forth, in a manner
calculated to be understood by the Claimant, (1) the specific reasons for the
decision, including references to the relevant Plan provisions upon which the
decision is based; (2) the Claimant’s right to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information, relevant to his or her benefits; and (3) the Claimant’s right to
bring an action for benefits under Section 502(a) of ERISA.

 

25